DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending, of which claims 1, 5, and 9 are independent. Claims 1, 5, and 9 were amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 


Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered, the examiner’s reply is the following:
Rejections under 35 USC 112 for claims 1-12 is withdrawn in view of their amendment and/or arguments presented by the applicant.
Rejections under 35 USC 103 for claims 1-12 is withdrawn in view of their amendment and/or arguments presented by the applicant. Specifically, the response on p. 13-14 was persuasive that the interpolation between the stationary and rotating regions does not teach the storage of a between space mesh that permits the average over time related to a physical quantity for the fluid when the locations of the rotating mesh cells move. The interpolation taught by Yuji data sets the interpolation relationship so as to appropriately transfer the physical quantity between the adjacent mesh regions of the 1 model space region 30 and the 2 model space region 32, but does not create a new mesh space region between the two other spaces. 
Regarding the 35 USC 101 rejections for claims 1-12, the applicant’s arguments are not persuasive and the rejection is maintained. Applicants argue that the claims as recited are analogous to the 2019 PEG example 38 relating to the simulation of an analog audio mixer. Specifically, the applicants argue that while the some of the claim limitations are based on 
The examiner respectfully disagrees. The “step in which arithmetic operations for fluid analysis are performed” is basically saying the claim is performing math operations/calculations to solve a fluid equation (i.e., fluid analysis). The rest of the limitation, “in which the arithmetic operations are carried out with respect to a physical quantity pertaining to the fluid for each computational mesh cell as a location of the stationary computational mesh cell group is held in place and the rotating computational mesh cell group is made to rotate about a rotational axis” is explaining what the variables are for the arithmetic operations and how they may vary as the rotating mesh is rotated (this is akin to changing the coordinates, which is also a math concept or operation). As to the “step in which averages over time are calculated for the physical quantities at the storage computational mesh cell group and the stationary computational mesh cell group,” limitation this clearly recites a mathematical calculation of determining the arithmetic mean of a group of numbers (i.e., physical quantities) for the stationary cells and the storage computational cells. Thus, the examiner finds that these limitations still recite an abstract idea under Step 2A, Prong 1 of the 2019 PEG revised test. The examiner respectfully suggests that if all of the method steps were more positively recited it may make the claims more analogous. For example, if the “arithmetic operations” step instead recited something like “performing fluid analysis to obtain a physical quantity pertaining to the fluid for each computational mesh cell by simulating a rotation of the rotating computational mesh while the stationary computational mesh is held in place”, assuming adequate support in the as filed 

Claim Rejections - 35 USC § 101
Claims 1-12 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-4 are directed to a method (i.e., process), claims 5-8 are directed to a device (i.e., product/article of manufacture), and claims 9-12 are directed to a device (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 1 recites "a step in which arithmetic operations for fluid analysis are performed in which the arithmetic operations are carried out with respect to a physical quantity pertaining to the fluid for each computational mesh cell as a location of the stationary computational mesh cell group is held in place and the rotating computational mesh cell group is made to rotate about a rotational axis" (Mathematical Concepts – here the claim specifically states this is a calculation for fluid analysis that is a mathematical relationship); and " a step in which averages over time are calculated for the physical quantities at the storage computational mesh cell group and the stationary computational mesh cell group (Mathematical Concepts – calculating an average of numerical values (i.e, physical quantities) is a basic statistical calculation)." Independent claims 5 and 9 recite substantially the same limitations that are abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims (1, 5, and 9) recite the additional elements of “a spatial model having a rotating computational mesh cell group,” “a step in which the physical quantity at the computational mesh cell making up the rotating computational mesh cell group calculated as a result of the arithmetic operations for fluid analysis is copied to a corresponding computational mesh cell,” “a step in which…produced as final results,” and “a step in which …arithmetic operations are carried out is iteratively performed.” Claim 5 recites elements that are interpreted as being performed by a processor and/or software, and Claim 9 additionally recites “a processor” and “a memory” capable of performing the method.
Receiving data for the model with a mesh is mere data gathering that is necessary for execution of the recited judicial exception to perform the mathematical calculations. The data collection is recited at a high level of generality as the concept of receiving data and is therefore insignificant extra-solution activity (see MPEP 2106.05(g)). Similarly, “the physical quantity at the computational mesh cell making up the rotating computational mesh cell group calculated as a result of the arithmetic operations for fluid analysis is copied to a corresponding computational mesh cell” as well as the step of “produc[ing] final results” represents insignificant extra-solution activity because it amounts to mere data output (MPEP 2106.05(g)). 
The “processor” and “memory” elements are recited at a high level of generality and are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). Alternatively, these limitations can be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of acquiring a spatial model, storing and/or copying the mesh cell group, and generic computer components (claims 5 and 9), as discussed above in the Step 2A, Prong Two analysis, amounts to insignificant extra-solution activity and no more than mere instructions to apply the exception using a generic computer component. Additionally, these elements are well-understood, routine and conventional. Activity such as collecting data and then storing results/data, as supported by the MPEP 2106.05( d)(II), indicates that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
The processor and memory elements amount to merely applying the mathematical concept using a computer, which are not enough to qualify as significantly more under the MPEP, "Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))".
Therefore, the claims are not patent eligible under 35 USC 101. The same conclusion is reached for the dependent claims of claims 1, 5, and 9 see below for detail.
Claims 2, 6, and 10 recites “wherein the computational mesh cell making up the storage computational mesh cell group is larger than the computational mesh cell making up the rotating computational mesh cell group.” This is further directed towards the insignificant extra-solution activity of acquiring suitable data for the abstract idea mathematical process.
Claim 3, 7, and 11 recites “wherein the calculation of the averages over time of the physical quantities at the storage computational mesh cell group and the stationary computational mesh cell group is performed upon passage of each unit time.” This claim is an extension of the mathematical concepts of performing calculations to obtain a result. Additional mathematical concepts does not amount to significantly more than the abstract idea.

Thus, claims 1-12 are not patent eligible.

Allowable Subject Matter
Claims 1-12 contain subject matter that may be allowable if the claims are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Kodama Yuji, et al., JP 2015 114151 A ("Yuji") teaches a method and system for creating a model using finite element meshing to analyze the fluid around a rotating tire. The region of analysis is divided into a stationary mesh around the tire and the rotatable mesh comprising the tire. Yuji teaches that a gap may be between the two regions and that the interpolation relationship so as to appropriately transfer the physical quantity between the adjacent mesh regions of the stationary model space region and the rotatable model space region. Tsunoda et al., US Patent Application Publication No. 2012/0296616 ("Tsunoda") teaches determining time step averages over a mesh group as a method of processing cell values and mapping values to store data efficiently. Tsunoda also teaches simulating fluid flow around mesh objects in an iterative fashion. By defining mesh regions of varying degrees coarseness and setting appropriate boundary conditions the model can determine the state of the fluid flowing around an object.
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited 
(Claim 1) “a step in which a storage computational mesh cell group is established in the space between the rotating body and the imaginary boundary; … a step in which the physical quantity at the computational mesh cell making up the rotating computational mesh cell group calculated as a result of the arithmetic operations for fluid analysis is copied to a corresponding computational mesh cell at the storage computational mesh cell group” in combination with the remaining elements and features of the claimed invention. Independent claims 5 and 9 recite substantially similar limitations have allowable subject matter for the same reasons. The dependent claims are allowable for at least their dependence on independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwasaki et al., US Patent No. 7,149,670 related to simulating a rolling tire with volume changes caused by compression of the mesh due to rolling compressional forces. 
Seta, US Patent No. 6,430,993 related to estimating tire performance by simulating the deformations caused by road surfaces and the tire grooves interactions to optimize the tread design.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/STEVEN W CRABB/             Examiner, Art Unit 2148